 In the Matter ofNU-WAY CORPORATION,EMPLOYERandUNITED FARMEQUIPMENT AND METAL WORKERS OF AMERICA, CIO,PETITIONERCase No. 13-RC--885.-Decided December 5, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Richard C.Swander, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of all production and main-tenance 1 employees, including the janitor, but excluding outsideservicemen, probationary employees, leadmen, watchmen, guards,and supervisors.The Employer is in substantial agreement with thePetitioner, but would include the outside service men and the proba-tionary employees.The Employer is a manufacturer of oil heating equipment whichit also installs in the homes of its local customers. It employs fouroutside servicemen to do the necessary local installation and servicework.These men spend from 15 to 80 percent of their time in instal-lation and repair work outside the plant, and the remainder of their'The Employer has no regular maintenance employees,except a janitor.All othermaintenance work, both plant and machine, is done by outside contractors,except forauinor jobs which are handled by production employees.87 NLRB No. 54.377 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime in production or repair work within the plant.The record isclear that the outside servicemen work in close association with theproduction workers in the plant, and under the same terms and con-ditions of employment.Accordingly, we shall include them in theunit.The Petitioner would exclude a group of employees classified asprobationary, upon the ground that they are actually only temporaryemployees.The record shows that these are production employeeswho have been hired as the result of a recent expansion of theEmployer's operations. If they are satisfactory workers, they willbecome regular employees at the end of a 60- or 90-day period of em-ployment.It is clear that these probationary employees are not tem-porary employees within the meaning of the Board's definition.Ac-cordingly we shall include them in the unit.2We find that all production and maintenance employees in the Em-ployer's plant at Rock Island, Illinois, including the janitor, outsideservicemen and probationary employees, but excluding office and cleri-cal employees, guards, leadmen, and other supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than60 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election including employees who did not workduring said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have.since quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collec-tive bargaining, by United Farm Equipment and Metal Workers ofAmerica, CIO.2Matter ofMilliron's,72 NLRB 69.